Derbigny,J.
delivered the opinion of the court. The defendant and appellant bought from the plaintiffs and appellees a quantity of goods, which were sold to him at cash prices. On the next day he tendered to them in payment, their promissory note, payable in merchandize out of their store, at fair market prices, to the order of J. Brandegee, and by him endorsed in blank.
Is this a payment of his debt in money? We think not. The contract between the parties was a sale of goods for cash, the note of the plaintiffs and appellees is an obligation to deliver merchandize.
It is by no means clear that the note could *318tendered in payment of ft cash debt, eve% . - 1 " . . " if ⅛ had bee%payable in merchandise at cash! price: but it is, at least very plain that it cannot, when payable in merchandise at some other than a cash price. A witness, heard in this case, says that the plaintiffs and appellees consider the difference to be equal to twenty per cent. Whether it is or not is of no consequence : any difference is enough.
Hoffman for the plaintiffs, Morse for the defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court, for the plaintiffs and appellees, be affirmed with costs.